DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     DENIECE JONES, as Personal Representative of the Estate of
                EDWARD D. JONES, deceased,
                          Appellant,

                                     v.

               PALM GARDEN OF WEST PALM BEACH, LLC,
                             Appellee.

                               No. 4D19-260

                              [October 1, 2020]

   Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; David E. French, Judge; L.T. Case
No. 50-2017-CA-005059-XXXX-MB.

  Philip M. Burlington and Nichole Johnston Segal of Burlington &
Rockenbach, P.A., West Palm Beach, and Sia Baker-Barnes of Searcy
Denney Scarola Barnhart & Shipley, P.A., West Palm Beach, for appellant.

  Caryn L. Bellus, Angela C. Flowers and Barbara E. Fox of Kubicki
Draper, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CONNER and KLINGENSMITH, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.